DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/12/2021 was filed after the mailing date of the application on 07/14/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 2-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
In accordance to the prior arts: 11099380 teaches a system for imaging, recognizing, and tracking of a user's eye that is wearing a HWC. Aspects further relate to the processing of images reflected from the user's eye and controlling displayed content. 20130147859 teaches a transmission type display device that includes a display unit that transmits ambient light to an image extraction area, so as to output image light from the image formation unit to the image extraction area, and changes a light level of the ambient light with a transmittance that is set by a shade in which a transmittance of light is a variable so as to pass the light to the image extraction area, wherein in the first mode, the control unit fixes the light intensity determination value, and controls the transmittance of the shade, and wherein in the second mode, the control unit variably sets the light intensity determination value, and controls the transmittance of the shade. 20120119978 teaches a see-through display assembly including an image source and a partially reflecting mirror. The partially reflecting mirror reflects and transmits respective portions of image light from the image source and scene light from a see-through view of an external environment. A combined image comprised of portions of the reflected image light and the transmitted scene light is provided to a user's eye. A light control element is provided to block escaping light comprised of the transmitted portion of image light and the reflected portion of scene light, while allowing a portion of incoming scene light to be transmitted from the external environment to the see-through display assembly. The light control element transmits a higher percentage of incoming scene light than the percentage of escaping light that is not blocked. 20150077312 teaches a light source, a deformable mirror, an actuator system, and a partially transparent mirror. The deformable mirror is positioned in an optical path of the image output from the light source. The actuator system is coupled to the deformable mirror to selectively adjust at least a curvature of the deformable mirror. The partially transparent mirror is positioned to be in front of the eye of the user when the optical apparatus is worn and optically aligned with the deformable mirror such that the image output from the light source positioned peripherally to the eye is reflected by the deformable mirror to the partially transparent mirror and reflected by the partially transparent mirror to the eye of the user. 
Prior arts fail to disclose or suggest a method comprising: receiving, via a first side of a partially reflective and partially transmissive surface disposed in-line with transfer optics, image light produced by a display of a wearable head device; transmitting, via a second side of the partially reflective and partially transmissive surface, the image light to an eye of a user of the wearable head device, wherein the second side of the partially reflective and partially transmissive surface is different from the first side of the partially reflective and partially transmissive surface; receiving eye-image light from the eye via the second side of the partially reflective and partially transmissive surface, the eye-image light comprising image light reflected in the eye; reflecting, via the partially reflective and partially transmissive surface, the eye-image light toward a camera.
Claim 1, prior arts fail to disclose or suggest a method comprising: receiving, via a first side of a partially reflective and partially transmissive surface disposed in-line with transfer optics, image light produced by a display of a wearable head device; transmitting, via a second side of the partially reflective and partially transmissive surface, the image light to an eye of a user of the wearable head device, wherein the second side of the partially reflective and partially transmissive surface is different from the first side of the partially reflective and partially transmissive surface; receiving eye-image light from the eye via the second side of the partially reflective and partially transmissive surface, the eye-image light comprising image light reflected in the eye; reflecting, via the partially reflective and partially transmissive surface, the eye-image light toward a camera; and capturing, via the camera, the eye-image light.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEDAYO B ILUYOMADE whose telephone number is (571)270-7118. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IFEDAYO B ILUYOMADE/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        08/13/2022